Case: 14-50402   Document: 00513080532   Page: 1   Date Filed: 06/16/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                               No. 14-50402
                            Conference Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 16, 2015
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                         Plaintiff-Appellee

v.

HUGO MERCADO-JUAREZ,

                                         Defendant-Appellant

Cons. w/ No. 14-50404

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

HUGO MERCADO JUAREZ,

                                         Defendant-Appellant



                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 2:13-CR-1046-1
                          USDC No. 2:13-CR-1562-1
     Case: 14-50402      Document: 00513080532         Page: 2    Date Filed: 06/16/2015


                                     No. 14-50402
                                   c/w No. 14-50404

Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Hugo Mercado-
Juarez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Mercado-Juarez has filed a response. The record is
not sufficiently developed to allow us to make a fair evaluation of Mercado-
Juarez’s claim of ineffective assistance of counsel; we therefore decline to
consider the claim without prejudice to collateral review. See United States v.
Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Mercado-Juarez’s response.                We concur with
counsel’s assessment that the appeals present no nonfrivolous issue for
appellate review.      Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2